Case 2:19-cv-00530-VEB Document 32 Filed 05/27/20 Page 1 of 1 Page ID #:1186



  1
  2
  3
  4
  5
  6
  7                        UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9
      AMANDA MARTIN,                           )   Case No.: 2:19-cv-00530-VEB
 10                                            )
                   Plaintiff,                  )   ORDER AWARDING EQUAL
 11                                            )   ACCESS TO JUSTICE ACT
            vs.                                )   ATTORNEY FEES AND EXPENSES
 12                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
      ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
 13   Commissioner of Social Security,         )   U.S.C. § 1920
                                               )
 14                Defendant                   )
                                               )
 15                                            )
 16
            Based upon the parties’ Stipulation for the Award and Payment of Equal
 17
      Access to Justice Act Fees, Costs, and Expenses:
 18
            IT IS ORDERED that fees and expenses in the amount of $3,850.00 as
 19
      authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 20
      awarded subject to the terms of the Stipulation.
 21
      DATE: May 27, 2020
 22
                                /s/Victor E. Bianchini___________________
 23                             VICTOR E. BIANCHINI
                                UNITED STATES MAGISTRATE JUDGE
 24
 25
 26
